UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7858



RICHARD LEE DAVIS,

                                              Plaintiff - Appellant,

          versus


EDWARD F. REILLY, JR., Chairman, United States
Parole Commissioner; JEFFREY S. KOSTBAR,
Examiner, United States Parole Commissioner,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:05-cv-00075-WCB)


Submitted:   March 29, 2007                 Decided:   April 5, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Lee Davis, Appellant Pro Se. Betsy S. Jividen, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Lee Davis, a state prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2000) petition.              We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. Davis v. Reilly, No. 3:05-cv-00075-WCB (N.D.W. Va. Oct. 20,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -